OPINION — AG — **** RECORDING OF INSTRUMENT AFFECTING REAL PROPERTY **** A REFERENCE IN AN INSTRUMENT AFFECTING SPECIFIC REAL PROPERTY WHETHER OF CONVEYANCE, ENCUMBRANCE, ASSIGNMENT, OR RELEASE OF ENCUMBRANCE, LEASE, ASSIGNMENT OF LEASE OR RELEASE OF LEASE, TO BOOK AND PAGE OF PREVIOUSLY RECORDED INSTRUMENT IS NOT SUFFICIENT DESCRIPTION OF PROPERTY UNDER THE TERMS OF 19 Ohio St. 1969 Supp., 298 [19-298], TO AUTHORIZE THE COUNTY CLERK TO FILE OR RECORD THE SAME IN HIS OFFICE. CITE: 19 Ohio St. 1969 Supp., 287 [19-287], 19 Ohio St. 1961 287 [19-287], 19 Ohio St. 1961 291 [19-291] [19-291]  (WILLIAM BONNELL)